Order entered June 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01463-CV

                    YAN BENJAMIN WILHELM ASSOUN, Appellant

                                               V.

     ANAIS AMBER GUSTAFSON (A/K/A ANAIS AMBER ASSOUN) AND JOHN
                  CHARLES GUSTAFSON, JR., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02323-2014

                                           ORDER
       We GRANT appellant’s June 17, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than July 20, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE